Title: To George Washington from Henry Knox, 11 April 1794
From: Knox, Henry
To: Washington, George


          
            The Secretary of War respectfully reports to the President of the United
                States.
            War department April 11. 1794
          
          
          That he has had further conversations with Doctor White, and also perused a report of a
            Committee of Congress herein enclosed relatively to the defence of Mero district.
          That the Inhabitants of the said district amounting to about fifteen thousand, thrust
            out into the Wilderness and one hundred & sixty Miles from any succour and greatly
            exposed to Banditti Indians seem intitled to receive a due proportion of protection from
            the United States.
          That under the present circumstances of imminent danger and until regular troops can be
            had for the purpose, resort must be had to the militia of the said district.
          The following temporary arrangement is therefore submitted.
          That Governor Blount be authorized if he judges the measure indispensible for the
            safety of the Inhabitants of the said Mero District to call into service until the first
            day of next December unless sooner discharged the following portions of Militia upon the
            pay and rations allowed by law.
          A post and Garrison to be established at the ford at the crossing of Cumberland River
            of 1. Subaltern 2 Serjeants 2. Corporals and 26 privates
          For the protection of Tennessee County and the Inhabitants of Red River running into
            Cumberland-–1 Subaltern 2 Serjeants 2 Corporals and 21 privates.
          Davidson County-–1 Subaltern 2 Sergts 2 Corpl and 26 privates the chief post to be in
            the front of Nashville
          Sumner County-–1. Subaltern. 1. Serj. 2 Corporals and 17. Privates
          That besides these 2 Subalterns and thirty mounted Militia be allowed the district.
          That six small iron howitzers with one hundred rounds of ammunition each be transported
            immediately from Philadelphia to Fort Pitt and thence to Nashville by water.
          That also two hundred of the old muskets wanting repair at Fort Washington be ordered
            to the same place. These may be repaired at Nashville by the
            Inhabitants—That these stores be put under the orders of General Robertson who is
            already in the pay of the United States as a Sub Agent of Indian affairs. All which is respectfully submitted to the President of the United
              States.
          
            H. Knox
          
         